Citation Nr: 1640741	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  12-31 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cardiac disability, to include as secondary to asbestosis.

2.  Entitlement to service connection for a brain disability, to include as secondary to asbestosis.

3.  Entitlement to service connection for hypertension, to include as secondary to asbestosis.


REPRESENTATION

The Veteran is represented by:  John Dillon, Attorney


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1964 to April 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  These matters were before the Board in January 2015, at which time they were remanded for additional development.  After the issuance of an October 2015 supplemental statement of the case, the appeal was remitted to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the January 2015 remand, the Board directed the AOJ to provide the Veteran with VA examinations in order to obtain opinions addressing the salient etiological questions presented by the above-captioned claims.  

In July 2015, the Veteran underwent a series of VA examinations, each administered by the same VA examiner.  After reviewing the evidence of record and administering clinical evaluations, the examiner (a) rendered conclusory etiological opinions; (b) rendered seemingly contradictory opinions; or (c) failed to render the requested etiological opinion.

As examples, the examiner stated that the Veteran's in-service "elevated blood pressure" was a normal response to "stress," which the examiner identified as a head injury.  However, with respect to the Veteran's claimed brain disability, the examiner stated that there was no indication that the Veteran was exposed to an injury that would have led to a current neurologic disorder.  The examiner made no reference to the head injury.  Additionally, with respect to the etiological relationship between a cardiac disability or hypertension and the Veteran's service-connected asbestosis, the entirety of the examiner's opinion was that these disabilities are "unrelated to asbestos exposure."  The examiner did not discuss the Veteran's asbestosis, only his in-service asbestos exposure.

Consequently, the Board finds that the July 2015 VA examinations and the associated etiological opinions are inadequate and, thus, a remand is required in order to provide the Veteran with additional VA examinations.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for the appropriate VA examinations to address the etiological questions presented by his claims.  These examinations should be conducted by a VA examiner other than the July 2015 VA examiner.  The electronic claims folder must be made available to the new examiners for review.  Any indicated diagnostic tests and studies must be accomplished.  Based on the examination and review of the record, the examiners should answer the following questions: 

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any current cardiac disability, brain disability, and/or hypertension was incurred in, due to, or aggravated by service?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any current cardiac disability, brain disability, and/or hypertension was caused or aggravated by his service-connected asbestosis?

In so doing, the examiners are asked to consider and discuss the June and September1964 findings of apical systolic murmur; the October 1964 complaint of heart pain and dizziness; the October 1965 blood pressure reading of 160/110 following a head injury; the February 1966 mental status examination; the May 2011 statements by Dr. M.S. and Dr. A.R.N. attributing the Veteran's atrial fibrillation to his asbestosis; and the July 2011 statement by Dr. M.S. that hypertension and pulmonary conditions are risk factors for brain disabilities, as appropriate.

The examiners are advised that aggravation is defined as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of disability present (i.e., a baseline) before the onset of the aggravation. 

The examiners are requested to provide a thorough rationale for any opinion expressed.  A thorough rationale is not simply a restatement of the evidence, but includes the application of medical analysis and a discussion of the significance of the relevant evidence.  A thorough rationale may include, but is not limited to, specific references to evidence in the Veteran's claims file, citing to relevant medical literature and/or studies, discussions as to the medical principles involved, and extrapolating from the clinical findings of record.

2.  The AOJ must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

3.  Thereafter, the AOJ should re-adjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

